Case: 19-50615      Document: 00515152397        Page: 1     Date Filed: 10/09/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                   No. 19-50615                       October 9, 2019
                                 Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk



DR. LAKSHMI ARUNACHALAM,

                                                Plaintiff−Appellant,

versus

BERRY AVIATION, INCORPORATED,

                                                Defendant−Appellee.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                 No. 6:19-CV-351




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *

      We examine our appellate jurisdiction on our motion if necessary. Mejia



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 19-50615    Document: 00515152397    Page: 2   Date Filed: 10/09/2019


                                No. 19-50615

v. Whitaker, 913 F.3d 482, 487 (5th Cir. 2019). The plaintiff claims patent
infringement. Title 28 U.S.C. § 1295(a)(1) gives the Federal Circuit exclusive
jurisdiction over appeals in any action arising under an Act of Congress relat-
ing to patents.

      The appeal is DISMISSED for want of jurisdiction.




                                      2